DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 states “wherein each data collection device further comprises…” However, claim 17 is dependent on claim 14 which makes no mention of the data collection device, and therefore each collection device cannot “further” comprise of anything. Claim 18 is rejected to as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon (US 2013/0145690) (cited by applicant in IDS dated 3/25/21).
Regarding Claim 14, Cannon teaches a system comprising: a first tower array including three towers (Figure 8); a second tower array including three towers (Figure 8); wherein each of the towers in each tower array includes: a central support structure (outer tube 18); a plurality of hub structures (groups 23a-23e) each centered on the central support structure and spaced apart from one another (Figure 1); a flow control device positioned above the plurality of hub structures (distributer 67; Figure 1), the flow control device including eight outputs each with distribution tubes attached thereto (fluid deliver tubes 94 coming from sumps 88; Figures 5 and 6); wherein each of the plurality of hub structures includes an input valve (flow adjustment valve 77) connected to one of the eight distribution tubes, and wherein the flow control device is configured to receive liquid and distribute the liquid to each planter attached to the hub structure on the tower (Paragraph [0046]), wherein the three towers of the first tower array are aligned with one another such that a first axis passes through the central support structure of each (Figure 8); wherein the three towers of the second tower array are aligned with one another such that a second axis passes through the central support structure of each, the second axis parallel to the first axis (Figure 8); wherein a third axis perpendicular to the first axis and passing through one of the three towers of the first tower array also passes through one of the three towers of the second tower array (Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon as applied to claim 14 above, and further in view of Wang (CN 105145157) and Schempf et al. (US 2005/0135912).
Regarding Claim 15, Cannon teaches the system of Claim 14.
Cannon fails to teach the system, wherein each tower further comprises a data collection device positioned on the central pipe above the flow control device, each data collection device being positioned at the same elevation so that infrared sensors on any one data collection device are in communication with infrared sensors on another data collection device.
However, Wang teaches the system, wherein each tower further comprises a data collection device (camera 2) positioned on the central pipe above the flow control device (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central pipe of Cannon, with the data collection device of Wang, in order to remotely monitor the plants without disrupting their growth.
Additionally, Schempf teaches each data collection device being positioned at the same elevation so that infrared sensors on any one data collection device are in communication with infrared sensors on another data collection device (“sensors that detect the distance to the row of pots and their inter-pot spacing… Sensors may be ultrasonic, infrared, such as an infrared distance-measurement sensor,” Paragraph [0157]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Cannon, with the infrared sensors in communication with one another as taught by Schempf, in order to prevent towers from moving to close to one another and accidental destruction of plants.
Regarding Claim 16, Cannon in view of Wang and Schempf teaches the system of Claim 15.
Cannon fails to teach the system, wherein the data collection device is adapted to run a self-calibration protocol so that a location of each tower relative to a reference tower is established.
However, Schempf teaches the system, wherein the data collection device (“Sensors may be ultrasonic, infrared, such as an infrared distance-measurement sensor,” Paragraph [0157]) is adapted to run a self-calibration protocol so that a location of each tower relative to a reference tower is established (“The grabber-head also has built-in sensors that detect the distance to the row of pots and their inter-pot spacing, allowing the system to align itself properly for the next grab or drop-off.” Paragraph [0157]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Cannon, with the infrared sensors self-calibration protocol as taught by Schempf, in order to prevent towers from moving to close to one another and accidental destruction of plants.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon as applied to claim 14 above, and further in view of Wang (CN 105145157).
Regarding Claim 17, Cannon teaches the system of Claim 14.
Cannon fails to teach the system, wherein each data collection device further comprises six cameras, each camera positioned facing a different direction such that image data on the planters positioned on each tower is retrievable, the image data being associated with conditions of the soil and plant in each container.
However, Wang teaches the system, wherein each data collection device further comprises six cameras (camera 2; Figure 2), each camera positioned facing a different direction such that image data on the planters positioned on each tower is retrievable (Figure 2), the image data being associated with conditions of the soil and plant in each container (“a camera capable of imaging the situation in the soil is directly observed.” Page 5 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central pipe of Cannon, with the cameras of Wang, in order to remotely monitor the plants without disrupting their growth.
Regarding Claim 18, Cannon in view of Wang teaches the system of Claim 17.
Cannon fails to teach the system, wherein the image data is associated with a direction the camera faces and the tower housing the camera.
However, Wang teaches the system, wherein the image data is associated with a direction the camera faces and the tower housing the camera (“a camera capable of imaging the situation in the soil is directly observed.” Page 5 of translation; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cameras of modified Cannon, with each camera associated with its own tower housing as taught by Wang, in order to allow the user to easily identify which plants are in need of assistance to help promote plant growth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blair et al. (US 2018/0235156), Moffitt et al. (US 2019/0082617) and Kim (WO 2014/030868) are considered relevant prior art as they pertain to cultivation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619